HANFT, Judge
(dissenting in part):
A federal military trial judge is by no means clothed with the degree of independence afforded a federal district court judge. He is, however, given a protection unique within the military establishment, for, unlike military jurors, he is not under the command control of the convening authority who referred the charges for trial. It is for this reason, I believe, that a non-jury trial within the military, while not a matter of right, does occupy a favored status. And to protect that status, it is quite appropriate that a military trial judge must state his reasons should he deny a request for a non-jury trial so that this decision can be reviewed for an abuse of discretion. United States v. Butler, 14 M.J. 72 (C.M.A.1982). From my review of the record of trial in this case, I find that the trial judge clearly abused his discretion in concluding that the request for a non-jury trial had been untimely made.
At the 3 December 1982 session, the trial judge stated:
The case will be continued, then, until 14 December at 0830 hours. We will go to trial on that date. If anything comes up in the interim, a change of attorney or anything of that nature or whatever happens, that attorney better be informed that before he accepts the case, he will be required to go to trial on the 14th of December.
At the 14 December session, however, the judge recalled his remarks somewhat differently:
You will recall, at our last session on the 3d of December, I advised, at that time, that, if anything came up to change the posture of this case, I was to be informed about it sufficiently in advance of trial, to make the necessary arrangements.
[S]ince I did issue notice at the last hearing of any changes in forum, pleas, or anything of that nature, should be made in a timely fashion, I feel, at this point, that the request for judge alone is untimely.
The only clear message contained in the judge’s concluding remarks during the 3 December session was that the trial would proceed on 14 December regardless of “a change of attorney or anything of that nature or whatever happens____” Contrary to the remembrance of the judge, he did not specify that any notice be given to him of any change of forum. Furthermore, the only time limitation placed upon a request for a bench trial is that it be made “before the court is assembled.” Article 16, Uni*906form Code of Military Justice, 10 U.S.C. § 816 (1976). In this case it was so made.
After the trial judge ruled on 14 December that any request for a non-jury trial would be untimely, the trial defense counsel requested reconsideration of that decision on the ground that a bench trial would expedite the matter. To that the judge replied:
No, I have ... in considering this, it’s not just in this particular case. There are any number of cases here, in the future. This case stands out because this would be the second time that the court members have been called and have been sent away without performing their duties. I think that that is an unreasonable burden to place on the government to have to keep calling court members in and sending them off and it’s an unreasonable burden to put on those court members .... Your request for trial by judge alone will be denied.
This is strange logic indeed, the application of which resulted not only in the very antithesis of the cost efficiencies which encourage bench trials, United States v. Butler, supra, at 73, but also, in my opinion, in a clear abuse of discretion by the trial judge. See generally, United States v. Morris, 23 U.S.C.M.A. 319, 324, 49 C.M.R. 653, 658 (1975).
As this was a guilty-plea case, I join the majority in affirming the findings of guilty. However, I would order a rehearing on the sentence.